DETAILED ACTION
This is responsive to the communication filed 06 July 2022.
Claims 8-20 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Sharma et al. (US PGPub 2015/0134761) discloses a method comprising: 
receiving, via one or more network interfaces of an automated assistant computing system, an Internet of things (IoT) state change notification, the IoT state change notification transmitted to the automated assistant computing system in response to determining a change in a state associated with at least one IoT device, and the IoT state change notification comprising: a unique identifier, an indication of the at least one IoT device, and a state indication that indicates the change in the state associated with the at least one IoT device (“in response to the user 530 turning on the microwave IoT device 510 located in Interior Room.sub.1, the IoT SuperAgent 540 may receive a first active interaction indicator A:1 from the microwave IoT device 510. … In response to receiving a notification from the microwave IoT device 510 indicating that food is burning at some subsequent point in time,”, [0076]); 
identifying, by the automated assistant computing system based on the unique identifier, a plurality of candidate assistant client devices that are each associated with the unique identifier and that each have a corresponding automated assistant client; generating, by the automated assistant computing system based on the indication of the at least one IoT device and based on the state indication, a client device notification for at least one client device of the plurality of candidate assistant client devices (“Based on the active interaction indicators A:1 through A:3 and the passive interaction indicators P:4 and P:5, the IoT SuperAgent 540 may establish an activity and proximity trail associated with the user 530. In response to receiving a notification from the microwave IoT device 510 indicating that food is burning at some subsequent point in time, the IoT SuperAgent 540 may reference the activity and proximity trail to determine that the user 530 is located in the Backyard in proximity to the sprinkler IoT devices 524a, 524b (e.g., because the last trailing event was reported from the second doorway IoT device 522 that connects Interior Room.sub.2 to the Backyard where the sprinkler IoT devices 524a, 524b are located). Accordingly, because the sprinkler IoT devices 524a, 524b may not have the capability to visually or audibly notify the user 530, the IoT SuperAgent 540 may translate the message from the microwave IoT device 510 indicating that food is burning into a format that the sprinkler IoT devices 524a, 524b can process.”, [0076]).
However, Sharma, individually or in combination with the prior art of record, does not disclose selecting a subset of the assistant client devices, wherein selecting the subset is based at least in part on one or both of: the indication of the at least one IoT device, and the state indication that indicates the change in the state associated with the at least one IoT device; transmitting, to only each of the assistant client devices of the selected subset, a corresponding command that causes the automated assistant client of the assistant client device to: automatically render a corresponding notification that is tailored to the IoT state change notification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tukka et al. (US PGPub 2018/0233147) discloses a method for managing voice-based interaction in an Internet of things (IoT) network system is provided. The method includes identifying a first voice utterance from a first IoT device among a plurality of IoT devices in the IoT network system. Further, the method includes identifying at least one second voice utterance from at least one second IoT device among the plurality of IoT devices in the IoT network system. Further, the method includes determining a voice command by combining the first voice utterance and the at least one second voice utterance. Furthermore, the method includes triggering at least one IoT device among the plurality of IoT devices in the IoT network system to perform at least one action corresponding to the voice command.
Devaraj et al. (USPN 10,425,780) discloses a system that determines that devices are co-located in an acoustic region and selects a single device to which to send incoming notifications for the acoustic region. The system may group devices into separate acoustic regions based on selection data that selects between similar audio data received from multiple devices. The system may select the best device for each acoustic region based on a frequency that the device was selected previously, input/output capabilities of the device, a proximity to a user, or the like. The system may send a notification to a single device in each of the acoustic regions so that a user receives a single notification instead of multiple unsynchronized notifications. The system may also determine that acoustic regions are associated with different locations and select acoustic regions to which to send a notification based on location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657